IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                        NO. WR-77,246-11


                        IN RE DRAKE LAFAYETTE WILLIS, Relator


                  ON APPLICATION FOR A WRIT OF MANDAMUS
               CAUSE NO. F-0824020-T IN THE 283RD DISTRICT COURT
                             FROM DALLAS COUNTY


       Per curiam.

                                             ORDER


       Relator has filed a motion for leave to file a writ of mandamus pursuant to the original

jurisdiction of this Court. In it, he contends that on April 4, 2013, he filed a supplemental

application for a writ of habeas corpus in the 283rd District Court of Dallas County and that this

supplemental application was never forwarded to this Court.

       In these circumstances, additional facts are needed. Respondent, the District Clerk of Dallas

County, is ordered to file a response, which may be made by submitting the supplemental application

or stating that Relator has not filed such an application. This application for leave to file a writ of

mandamus shall be held in abeyance until Respondent has submitted the appropriate response. Such

response shall be submitted within 30 days of the date of this order.
                       2



Filed: July 22, 2015
Do not publish